Citation Nr: 0506010	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a finding of incompetency, for purposes of 
appointment of a fiduciary to assist the appellant in 
disbursement of funds.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1945.  He died in August 1945 due to combat-incurred 
shrapnel wounds.  

The appellant is veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

The appellant's mental condition is rapidly deteriorating, so 
that she can no longer count money; remember dates, times or 
even the current year; or budget her money.


CONCLUSION OF LAW

The criteria for a finding of incompetency are met.  38 
C.F.R. § 3.353 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further notice or development is needed.

Factual Background

The appellant asserts herself to be mentally incompetent and 
unable to manage her own affairs, to include disbursement of 
her funds.  She is blind for VA rating purposes, and has 
bladder and bowel incontinence, hypertensive arteriosclerotic 
hear disease, and degenerative joint disease of the knees and 
lumbar spine.  She is in receipt of VA Dependency and 
Indemnity Compensation and Aid and Attendance benefits.

At an April 2003 private neuropsychiatric examination, she 
had some difficulty recalling dates but had good remote 
memory (she could recall past events like birthdays, names of 
immediate relatives, and important events).  She was a little 
slow to recall events like what she had for breakfast or 
events the day before but eventually would be able to answer 
the questions.  She was oriented to place and person but had 
some difficulty with time (date and month).  She was able to 
identify three objects (ballpen, paper, stapler) placed in 
her hand but had some difficulty with the stapler because she 
did have substantial experience using one.  After some time, 
when asked to recall all three objects mentioned earlier, she 
was able to recall.  There was no display of perceptual 
disturbance in the form of hallucinations or delusions.  
There was no flight of ideas nor any form of unusual 
preoccupation.  She had an appropriate mood and affect.  She 
could perform simple mathematical problems appropriate to her 
level of education.  Occasionally, she was quite slow to 
respond to some questions and would try to seek help from 
relatives beside her.  There seemed to be no grave dementia 
or pathologic memory loss in the appellant.  However, she did 
have slowed mental abilities and guarded behavior that may 
have been a result of loss of sense of vision.  Due to her 
lack of visual input, her socialization skills as well as 
cognitive skills were expected to deteriorate at a faster 
than normal rate.  

A September 2003 letter from another private physician 
indicates that the appellant had cataracts to both eyes, a 
hearing defect, decay in several teeth, a very weak heart 
beat, slight trembling of the hands and inability to make or 
write a signature, could hardly walk and could not walk after 
a few steps, and had loss of control of micturition and bowel 
movements.  The private physician wrote that because of these 
conditions she needed a helper or a custodian to attend to 
all her personal needs.  She could not eat and could not take 
a bath or dress herself without a helper.  

In December 2003, the same private physician who conducted 
the April 2003 neuropsychiatric examination, discussed above, 
wrote that the appellant had bilateral cataracts; trebling in 
both hands at times; was forgetful and could not count money 
properly; could not budget her money anymore; could not 
remember past events due to deteriorating memory; did not 
know even the time, date and month of the year; could no 
longer bear long distance travel because of her weak 
condition; and had a hard time traveling because of her easy 
fatigability.

Law and Regulations

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  Rating agencies are authorized to 
make official determinations of competency and incompetency 
for the purpose of existing laws, VA regulations and VA 
instructions.  Such determinations will be controlling for 
purposes of direct payment of current benefits.  The rating 
agency will consider evidence of the recommendation of the 
Veterans Services Officer of jurisdiction, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Reexamination may 
be requested as provided in 38 C.F.R. § 3.327(d) if necessary 
to properly evaluate the extent of disability.  
Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Where there is doubt as to whether the 
beneficiary is capable of administering his or her funds, 
such doubt will be resolved in favor of competency. Failure 
or refusal of the beneficiary after proper notice to request 
or cooperate in a hearing will not preclude a rating decision 
based on the evidence of record.  38 C.F.R. § 3.353.

Where the beneficiary is rated incompetent, the Veterans 
Service Center Manager will develop information as to the 
beneficiary's social, economic and industrial adjustment; 
appoint (or recommend appointment of) a fiduciary as provided 
in § 13.55 of this chapter; select a method of disbursing 
payment as provided in § 13.56 of this chapter, or in the 
case of a married beneficiary, appoint the beneficiary's 
spouse to receive payments as provided in § 13.57 of this 
chapter; and authorize disbursement of the benefit.  38 
C.F.R. § 3.353(a)(2). 
 
It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The medical evidence of record indicates without 
contradiction that due to disease the appellant's mental 
condition is rapidly deteriorating, so that she can no longer 
count money; remember the date, time and current year; or 
budget her money.  Accordingly, the Board finds that she is 
not competent for purposes of managing her affairs and 
disbursing her funds without limitation.  A finding of 
incompetency is warranted.  38 C.F.R. § 3.353.  

In making this determination, the Board has closely 
considered the VA policy that a doubt as to a finding of 
competency is to be resolved in favor of competency, as well 
as the legal principle that the benefit of the doubt is to be 
resolved in favor of the appellant, who under the unusual 
facts of this case seeks a finding of incompetency.  Cf. 
C.F.R. §§ 3.102, 3.353.  As the preponderance of the evidence 
clearly warrants a finding of incompetency, the Board need 
not resolve this latent conflict in the regulations as 
applied to the unusual facts of this case.   



ORDER

Entitlement to a finding of incompetency, for purposes of 
appointment of a fiduciary to assist the appellant in 
disbursement of funds, is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


